Board of Tax Appeals, No. 2001-T-14. This cause is pending before the court as an appeal from the Board of Tax Appeals.
IT IS ORDERED by the court, sua sponte, that appellant show cause, within 14 days of the date of this order, why this cause should not be dismissed as a premature appeal upon the authority of Cleveland Elec. Illum. Co. v. Lake Cty. Bd. of Revision, 96 Ohio St.3d 165, 2002-Ohio-4033, 772 N.E.2d 1160, for failure of the board of revision to serve a copy of its decision on the Tax Commissioner as required by R.C. 5715.20.